Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Drawing Objections - The drawing objections are overcome due to claims 12 and 17 being cancelled and the amended drawings submitted on 07/02/2021. 
The interpretation of the “locking mechanism” under Section 112(f), in claim 11, is no longer applicable due to the amendment of 07/02/2021. 
The rejections under Section 101 are overcome by the amendment of 07/02/2021. 
The enablement rejections under Section 112(a) are overcome by the amendment of 07/02/2021. 
The indefiniteness rejections under Section 112(b) are overcome by the amendment of 07/02/2021. 
Regarding the rejections under Sections 102 and 103, application argues that claim 12 was not rejected under said Sections and that claim 1 is amended based on the subject matter of claim 12.  It is noted that that now cancelled claim 12 included the subject matter of claim 1 (comprising a rigid spinal rod and a compressible spinal connector) and a dampening spinal rod (claim 12). The combination of these three components is not present in currently amended claim 1, in other words claim 1 is not a replication of previous claims 1 and 12.  Therefore the rejections under Sections 102 and 103 are maintained. 
Election/Restrictions
Newly submitted claim 22 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 22 is directed towards a method for using a system which is a different statutory category than the original claimed system. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03
Claims 1 - 11, 13 - 16, 18 and 21 are under examination. 

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 recites “the first rigid spinal rod” and “the second rigid spinal rod”, these should read “the first spinal rod” and “the second spinal rod”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 - 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is dependent upon cancelled claim 12.  It is unclear from claim 13 should depend from.  For purposes of examination claim 13 is assumed to depend from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 3, 13, - 14 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pool et al. (US 2010/0217271 A1).

Regarding claim 1, Pool discloses a system for spinal fixation (Abstract), the system comprising: 
a first bone anchor configured to be anchored to a first vertebra of a subject (paragraph [0045], Fig. 4, ref. 531), the first bone anchor comprising a first bone fastener attached to a first rod housing (as described in paragraph [0045] the “pedicle screw” is the bone fastener and the toe clamp ref. 538 is the first rod housing); 
a second bone anchor configured to be anchored to a second vertebra in the subject, the second bone anchor comprising a second bone fastener attached to a second rod housing (as shown in Fig. 4, there are two bone anchors, ref. 531); 
a first spinal rod seated in the first rod housing to restrict translation of the first spinal rod relative to the first bone anchor and in the second rod housing to restrict translation of the first spinal rod relative to the second bone anchor (paragraph [0045] discloses a rigid spinal rod ref. 532 housed in both the first and second rod housing to restrict translation, Fig. 4); and 
a dampening spinal rod that is compressible, expandable, and configured to be connected to the first spinal rod (Fig. 4, ref. 206 & 208, paragraph [0045] discloses that ref. 208 can extend or retract and thus is compressible and expandable) and anchored to a third vertebra in the subject (Fig. 4), 
wherein the dampening spinal rod is configured to modulate, in response to a signal external to the system (please note that the signal is not taken to be part of the claimed invention due to the language “external to the system”), tension on the dampening spinal rod; or resistance to compression of the dampening spinal rod 

Regarding claim 2, Pool discloses the system of claim 1, wherein the signal is a magnetic field (Fig. 13A-B).  

Regarding claim 3, Pool discloses the system of claim 2, wherein at least one of the first bone anchor, the second bone anchor, the first spinal rod, and the dampening spinal rod comprises a non- absorbable biocompatible material that is non-ferromagnetic (paragraph [0049] discloses titanium).

Regarding claim 13, Pool discloses the system of claim 1, wherein the dampening spinal rod comprising: an elongate rigid portion for insertion into a bone anchor (Fig. 4, ref. 532); and a flared portion (Fig. 4, ref. 208 wherein the end configured to receive ref. 206 is considered the flared portion) for receiving a terminal end of a second elongate rigid portion (the second elongate rigid portion is assumed to be an end of ref. 206), wherein the flared portion comprises a rod cavity of diameter sufficient to accept the second elongate rigid portion (Figs. 5C and 5B show a cavity ref. 232). 



Regarding claim 21, Pool discloses a system for spinal fixation (Abstract), 
the system comprising: 
a telescoping spinal rod (Fig. 5C), wherein the telescoping spinal rod comprises: 
a rod magnet configured to rotate when exposed to a magnetic field and cause the telescoping spinal rod to either extend or collapse depending on a direction of the magnetic field (paragraphs [0060, 65, 67, 69 - 78], ref. 254); 
a first elongate element containing a cavity (paragraph [0051], ref. 226, Fig. 5C); and 
a second elongate element dimensioned to at least partially fit within the cavity (Fig. 5C, ref. 206, paragraph [0049]), and having an internally threaded region (paragraph [0049], Fig. 5C), 
a lead screw (Fig. 5C, refs. 260, 214) coupled to rotate when the rod magnet rotates (paragraphs [0049 - 78]); and 
an externally threaded (ref. 214) region engaged to the internally threaded region of the second elongate element (Fig. 5C) such that rotation of the lead screw causes the second elongate element to translate relative to the first elongate element (paragraphs [0049-78]).

Claim(s) 1, 4 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kroll et al. (US 2014/0236234 A1).

Regarding claim 1, Kroll discloses a system for spinal fixation (Abstract), the system comprising: 
a first bone anchor configured to be anchored to a first vertebra of a subject (paragraph [0032], Fig. 1, ref. 14A), the first bone anchor comprising a first bone fastener attached to a first rod housing (as shown in Fig. 1 there is a fastener attached to the vertebra and a housing to hold rod ref. 12); 
a second bone anchor configured to be anchored to a second vertebra in the subject paragraph [0032], Fig. 1, ref. 14B), the second bone anchor comprising a second bone fastener attached to a second rod housing (as shown in Fig. 1 there is a fastener attached to the vertebra and a housing to hold rod ref. 12); 
a first spinal rod (paragraph [0032], ref. 12) seated in the first rod housing to restrict translation of the first spinal rod relative to the first bone anchor and in the second rod housing to restrict translation of the first spinal rod relative to the second bone anchor (paragraph [0039] , Fig. 1); and 
a dampening spinal rod that is compressible, expandable and configured to be  connected to the first spinal rod (refs. 20A, 20B, 18A, 18B, Fig. 1 and paragraph [0049] discloses both a winding and unwinding motion thus being compressible and expandable), and anchored to a third vertebra in the subject (Fig. 1, ref. 26C), 


Regarding claim 4, Kroll discloses the system of claim 1, further comprising wherein a tether assembly (paragraph [0052], ref. 22A).  

Regarding claim 5, Kroll discloses the system of claim 4, wherein the tether assembly comprises a first flexible tether (Fig. 1, ref. 22A) configured to be at least partially wrapped around a structure of the third vertebra (the tether is fully capable of being partially wrapped a structure of a vertebra as this is dependent upon the placement of the system within the body) and connected to the first spinal rod to exert tension between the third vertebra and the first spinal rod (Fig. 1).

Regarding claim 6, Kroll discloses the system of claim 5, further comprising an adjustable tensioner configured to vary tension on the first flexible tether (see Figs. 5-6, 22-24, 27-28 or 45-46 for the various tensioner embodiments).

Regarding claim 7, Kroll discloses the system of claim 5, wherein the first flexible tether is constructed of a non- absorbable biocompatible material (paragraph [0052]).  



Regarding claim 9, Kroll discloses the system of claim 6, wherein the adjustable tensioner comprises a turnbuckle comprising a threaded first end coupler (Fig. 23, ref. 532), a second end coupler (Fig. 23, ref. 530), and a rotatable magnet that rotates in response to a magnetic field (ref.. 534), and wherein the rotatable magnet is connected to the threaded first end coupler to cause the threaded first end coupler to rotate about its longitudinal axis when the rotatable magnet rotates (paragraph [0099]).  

Regarding claim 10, Kroll discloses the system of claim 6, wherein the adjustable tensioner comprises a spool about which the flexible tether is wound, and wherein rotation of a spool magnet drives rotation of the spool (ref. 20A is considered to be the spool as shown in Figs. 5 - 6 and described in paragraph [0061] and reacts to a spool magnet ref. 110, paragraph [0057]).  

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pool et al. (US 2010/0217271 A1) in view of Davis et al. (US 5,611,800).

Regarding claim 18, Pool discloses the system of claim 1, except wherein a second spinal rod is seated in an additional rod housing of an additional bone anchor (Col. 4, ref. 104) that is configured to be anchored in at least one of the first and second vertebrae; and wherein a transverse connector is configured to be fastened to the first rigid spinal rod and the second rigid spinal rod. 

Davis teaches a spinal fixation system in the analogous art of adjustable spinal fixation systems (Abstract).  Davis teaches a fist rigid spinal rod housed in a first and second bone anchor (Cols. 4 - 6, please see remarked Fig. 1 below for further clarification) wherein the first and second anchors are engaged with a first and second vertebra (Fig. 1).  Davis further teaches a second rigid spinal rod is seated in an additional rod housing of an additional bone anchor that is anchored in at least one of the first and second vertebrae, and wherein a transverse connector is fastened to the first rigid spinal rod and the second rigid spinal rod (please see remarked Fig. 1 below). Davis teaches that the number of rigid spinal rods is dependent upon the injury or deformity that the spinal fixation system is attempting to correct and in circumstances where there are two support rods it is desirable to connect them with a transverse connector (ref. 136) for the purpose of maintaining separation between the two rods for therapeutic purposes (Cols. 6 - 7). 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Pool to include the second spinal rod, anchor and transverse connector connecting the two spinal rods, as taught by Davis, to better support and anchor the distraction system of Pool and maintain distance between the two spinal rods. 


    PNG
    media_image1.png
    633
    876
    media_image1.png
    Greyscale




Allowable Subject Matter
Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TESSA M MATTHEWS/Examiner, Art Unit 3773